375 So. 2d 251 (1979)
CITIZENS AND SOUTHERN FACTORS, INC.
v.
The SMALL BUSINESS ADMINISTRATION, an Agency of the United States, et al.
CER-21.
Supreme Court of Alabama.
September 7, 1979.
*252 James W. Culbreth and Daniel H. Neely, Atlanta, Ga., for appellant.
William L. Harper, U. S. Atty., Oliver B. Dickins, Jr., Asst. U. S. Atty., Atlanta, Ga., for appellees.
BEATTY, Justice.
The United States Court of Appeals for the Fifth Circuit has requested this Court, under ARAP 18, to answer certain questions involving Alabama law deemed by that Court to be determinative of an action pending before it and on which there is no clear controlling precedent in the decisions of the Supreme Court of Alabama. The certification opinion follows: